DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed July 20, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 10-20 are currently pending.  Claims 13 and 19 are withdrawn.  Claims 1-9 are cancelled.  Claims 10, 12, 16 and 17 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 16-18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s amendment submitted July 20, 2022 has amended claim 16 to now recite the phrases “twice repeating a second wash cycle with an isopropyl wash cycle” and “performing a third wash cycle with a phosphate buffered saline (PBS) wash”
Applicant’s amendment provides appropriate clarification.  Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Maintained
Claims 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benham et al., (US 2009/0226523; previously cited) (“Benham”), in view of Smith et al., (Journal of Tissue Engineering and Regenerative Medicine, 2015; 9: 595-604; previously cited) (“Smith”), Chen et al., (Acta Biomaterialia 19 (2015) 46-55; previously cited) (“Chen”), Wolfinbarger et al., (US 2003/0014124; previously cited) (“Wolfinbarger”), and further in view of Griffey et al., (US 2007/0078522; previously cited) (“Griffey”), as evidenced by Mophorn Wood Lathe (Ubuy, Mophorn Wood Lathe, retrieved from the internet; previously cited) (“Mophorn Wood Lathe”).
The rejection has been updated in view of Applicant’s amendment submitted July 20, 2022.
Benham is directed to bone matrix compositions having increased osteoinductive capacity, specifically demineralized bone matrix (DBM) from the periosteal layer of bone (Abstract).
Benham, at paragraphs [0013] and [0040], teaches the periosteum is a layer of connective tissue membrane that covers the outer surface of bone. The outer/periosteal layer of bone may be referred to as the periosteal layer of bone, from which DBM is prepared.  Benham, at paragraph [0041], teaches bone milled from the periosteal layer has increased osteoinductive capabilities compared with bone milled from middle layers and the endosteal layer. 
Regarding claim 10, Benham’s Example 1 (paragraph [0099]) teaches the following method:
Radially milling a section of a human femur (i.e. long bone) to isolate the radial layers from the diaphysis of the long bone;
Removing cancellous bone from the marrow cavity and further milling at three depths to obtain fibers from the periosteal layer, which reads on “removing, using one or more harvesting tools, a quantity of bulk periosteum tissue from an outer surface of a human long bone”; and 
After collecting the desired experimental layers, the mineralized fibers were demineralized.
Thus, Benham is directed to a method of harvesting and processing bulk periosteum tissue.
As to the limitations directed to the washing steps, although Benham teaches the demineralized periosteal bone is rinsed with sterile water and/or buffered solutions and thereafter washed in 60-90% ethanol for lipid removal and disinfection (paragraph [0067]), Benham does not further comment on first, second and third washing steps of the bulk periosteum tissue.  However, Smith is directed to preparing bone allografts using a washing process that generates biocompatible, mechanically stable and osteoinductive bone for tissue engineering (Abstract).  Smith specifically teaches subjecting the harvested bone tissue to a three-wash process wherein the bone tissue is initially subjected to washing and centrifugation in distilled water, thereafter the bone tissue is washed and sonicated in a solution comprising 3% hydrogen peroxide and 0.02% peroxy-acetic acid.  The bone tissue was subsequently transferred to a washing solution comprising 70% ethanol and thereafter washed twice with distilled water and centrifuged for 10 minutes to remove any remaining liquids before dissection, snap-freezing and dry storage at -80°C (2. Materials and methods, 2.1.2 Wash process, pages 596-597).  
Thus, Smith has established it was well-known to subject harvested bone tissue to at least three washing steps to generate a biocompatible and osteoinductive bone tissue, wherein the tissue is subjected to a first washing with a volume of hydrogen peroxide, a second washing with a volume of an alcohol (i.e. ethanol) and thereafter rinsed by a third washing with a volume of an aqueous solution, i.e. distilled water.
Therefore, given that Benham is directed to bone matrix compositions having increased osteoinductive capacity, and Smith has established it was well-known to subject harvested bone tissue to a first wash cycle with a volume of hydrogen peroxide wash, a second washing with a volume of an alcohol (i.e. ethanol) and thereafter rinsed by a third washing with a volume of an aqueous solution, i.e. distilled water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject the harvested periosteum to three washing steps.
The person of ordinary skill in the art would have been motivated to modify the method of Benham to include the three washing steps, as taught by Smith, for the predictable result of successfully cleaning and disinfecting the bone tissue to promote biocompatibility and osteoinductivity, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Benham and Smith because each of these teachings are directed at methods of preparing bone tissue for therapeutic uses as an osteoinductive material.
Further regarding claim 10, Although Smith teaches the third washing in a volume of an aqueous solution, i.e. distilled water, Smith does not further teach the third washing in a volume of phosphate buffered saline (PBS), however Chen is directed to methods of preparing bone tissue for grafting and specifically teaches harvesting periosteum for subsequent demineralization and grafting since periosteum tissue has a remarkable regenerative capacity (Abstract). Chen teaches the harvested periosteum is subjected to multiple washing in phosphate buffered saline (PBS) (2.2 Periosteum harvesting, page 47). Thus, Chen has established it was well-known to use PBS as an aqueous washing solution for preparing bone tissue for grafting.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute PBS as taught by Chen, as the aqueous wash in the method of Benham, in view of Smith, for the predictable result of successfully preparing bone tissue for grafting, thus meeting the limitation of claim 10. Chen has shown that PBS is an effective and well-known aqueous solution used for washing bone tissue; thus one would have had a reasonable expectation of successfully substituting PBS in the method of Benham, in view of Smith. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Additionally, regarding claim 10, although Smith teaches using ethanol as the alcohol wash, Smith does not further teach isopropyl alcohol as recited in claim 10.  However, Wolfinbarger is directed to methods for preparing bone tissue for use as bone grafts ([0001]). Wolfinbarger, at Example 2 (paragraph [0061]), teaches cleaning bone tissue using an alkaline solution and a volume of 30% isopropanol (isopropyl alcohol). Thus, Wolfinbarger has established it was well-known that isopropanol is an appropriate alcohol for washing bone tissue in methods for preparing bone grafts.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute isopropyl alcohol as taught by Wolfinbarger, as the alcohol wash in the method of Benham, in view of Smith, for the predictable result of successfully preparing bone tissue for grafting, thus meeting the limitation of claim 10. Wolfinbarger has shown that isopropyl alcohol is an effective and well-known alcohol used for washing bone tissue; thus one would have had a reasonable expectation of successfully substituting isopropyl alcohol in the method of Benham, in view of Smith. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claim 10, and the limitation directed to compressing the bulk tissue, it is noted that Smith’s washing method includes a final centrifugation step to remove any remaining liquids once the washing steps have been completed (2. Materials and methods, 2.1.2 Wash process, page 597).  Thus, it is considered that Smith’s washing process encompasses a compressing force that is imparted by the gravitational forces encountered during centrifugation, which reads on compressing the quantity of bulk periosteum tissue, thus meeting the limitation of claim 10.
Further regarding claim 10 and the limitation directed to cryofracturing the quantity of bulk periosteum until the quantity of the bulk periosteum tissue comprises a plurality of individual periosteum fibers, it is noted that Benham teaches the milled (fractured) bone particles include fibers (paragraph [0059]) and the demineralized fibers can be treated to disrupt (fracture) the collagen structure, such as by mechanical treatment (paragraph [0068]).  However, Benham does not further teach cryofracturing to attain a plurality of periosteum fibers.
Griffey is directed to methods for preparing particulate acellular tissue matrix, i.e. collagen, using cryogenic temperatures to fraction the particles to desired sizes for injection, packing or spraying (Abstract and paragraph [0006]).  Griffey teaches the cryofracturing process avoids damage to the collagen fibers that is typically caused by non-cryogenic mechanical shredding. The cryofracturing process results in a “clean” break of the collagen fibers, thus avoiding a foreign body response by the tissue recipient (paragraphs [0006] and [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cryofracturing as the mechanical treatment for reducing the size of the collagen fibers in the method of the cited prior art.
The person of ordinary skill in the art would have been motivated to use cryofracturing, as taught by Griffey, for the predictable result of successfully reducing the size of the collagen fibers in a manner that results in a “clean” break of the collagen fibers in order to avoid a foreign body response in the tissue recipient, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in substituting cryofracturing, for the non-cryogenic fracturing of Benham because Griffey has shown that cryofracturing of the collagen fibers avoids a foreign body response in the tissue recipient.
Further regarding claim 10 and the limitation directed to using a separator tool to separate the plurality of periosteum fibers from one another into the plurality of individual, separated periosteum fibers, it is noted that Benham teaches milling of the periosteal tissue to produce the individual particles (multiple fibers), which may be large or small, wherein, the milled bone fibers can be further separated post-milling such as by sifting the milled material or sieved to select fibers of the desired size (paragraphs [0058]-[0060] and [0062]). Thus, Benham’s teaching reads on “using a separator tool to separate the plurality of periosteum fibers from one another into the plurality of individual, separated periosteum fibers”, thus meeting the limitation of claim 10.
Regarding claim 14 and the limitations directed to removing the quantity of bulk periosteum tissue form the outer surface of the human long bone, it is noted that Benham’s Example 1 removes periosteal tissue from a human femur (long bone), which reads on “providing the human long bone having a diaphysis extending between two epiphyses, the diaphysis including an outer layer of periosteum” (see Specification FIG. 1). Benham’s Example 1 removes periosteal tissue from the diaphyseal portion of a human femur (long bone), Thus, it is considered, absent evidence to the contrary, that the epiphyses of the femur have been removed for milling.  Benham teaches the manner of milling (scraping) to remove the bulk periosteum tissue includes lathing to remove sequential layers (paragraph [0058]), which reads on “scraping using the one or more of the harvesting tools selected from a periosteum harvesting and processing kit”, thus meeting the limitation of claim 14.
The reference to Mophorn Wood Lathe (copied below) evidences that Benham’s disclosed lathing tool necessarily includes two rotating live centers for securing the material being processed (see Specification FIG. 3, #20), thus meeting the limitation of claim 14.
Mophorn Wood Lathe:

    PNG
    media_image1.png
    684
    763
    media_image1.png
    Greyscale

Regarding claims 11 and 16, as to the limitation “providing a periosteum harvesting and processing kit comprising a plurality of periosteum harvesting tools configured for removing an outer layer of periosteum tissue from a human long bone, at least one sieve, at least one compression tool, and a periosteum fiber separator” (claim 16), it is noted that the combined prior art teaches the method for harvesting and processing bulk periosteum tissue includes harvesting of the periosteal tissue using a plurality of periosteum harvesting tools such as a lathe (harvesting tool) or by cutting (cutting tool).  The combined prior art teaches separating bone fibers post-milling by sifting the milled periosteum fibers (periosteum fiber separator tool), or sieved to select fibers of the desired size (at least one sieve).  The combined prior art teaches removing remaining liquids after the washing steps have been completed using centrifugation (at least one compression tool). Thus, the combination of tools and equipment employed for harvesting the periosteum tissue reads on “providing a periosteum harvesting and processing kit”, thus meeting the limitation of claim 16.
As set forth above regarding claims 1 and 14, the combined prior art renders obvious (1) using at least one of the plurality of the periosteum harvesting tools, removing the periosteum tissue from the human long bone; (2) compressing the periosteum tissue using centrifugation (at least one compression tool); (3) cryofracturing the periosteum tissue into a plurality of fused periosteum fibers; and (4) separating the plurality of fused periosteum fibers into a plurality of individual, separated periosteum fibers using a sifter (periosteum fiber separator).
Further regarding claim 16 it is further noted as set forth above regarding claim 10, the combined prior art renders obvious a washing process wherein the bone tissue is washed in a solution comprising 3% hydrogen peroxide and 0.02% peroxy-acetic acid, subsequently washing in solution comprising 30% isopropyl alcohol and thereafter washed with PBS. The combined prior art teaches centrifugation for removal of any remaining liquids, i.e. drying. The combined prior art further renders obvious washing and centrifugation three times (thrice), thus conducting three drying steps, each one conducted after each washing step, as recited in claim 16.
Further regarding claims 11 and 16 and the limitation that the hydrogen peroxide wash is conducted three times, or the alcohol wash is conducted two times, it is noted as set forth immediately above, the combined prior art renders obvious using multiple washing steps (two or three) for cleaning and disinfecting the bone tissue. The combined prior art renders obvious thrice repeating a first wash cycle using hydrogen peroxide, twice repeating a second wash cycle using isopropyl alcohol and a third wash cycle using PBS. 
As to the hydrogen peroxide comprising a 200 ml volume of 6% solution and washing is for 5 minutes, it is noted that Smith teaches using 300 ml of a 3% solution and washing is for 10 minutes (2.1.2 Wash process, pages 596-597). Smith does not further teach the parameters recited in claim 11.  However, the recited variables correlate to and result in the sterilization of the bone tissue.  Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the amount, concentration and time-period of hydrogen peroxide washing as a matter of routine experimentation as it is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the amount, concentration and time-period of hydrogen peroxide washing with a reasonable expectation for successfully disinfecting the bone tissue; thus, meeting the limitation of claim 11.
Likewise, regarding the claimed volume, concentration and time-period for the isopropyl alcohol wash, Smith teaches the alcohol wash is conducted using a volume of 300 ml for 10 minutes and Wolfinbarger teaches the isopropyl alcohol has a concentration of 30% (Example 2). Smith does not further teach the parameters recited in claim 11.  However, the recited variables correlate to and result in the disinfection of the bone tissue.  Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the amount, concentration and time-period of isopropyl alcohol washing as a matter of routine experimentation as it is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the amount, concentration and time-period of isopropyl alcohol washing with a reasonable expectation for successfully disinfecting the bone tissue; thus, meeting the limitation of claim 11.
Additionally, regarding claim 11 and the limitations directed to isolating the periosteum tissue using the sieve, it is noted that Benham does not specifically teach using the sieve to isolate washed periosteum. However, Benham clearly teaches that using a sieve is a well-known tool for isolating bone tissue based on a defined size (paragraph [0060]).  It is further noted that using a sieve permits the washing solutions to be rapidly and easily removed from the washed tissue.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the washed periosteum tissue using at least one sieve.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include isolating the washed tissue using a sieve, for the predictable result of successfully permitting rapid removal of washing solutions, thus meeting the limitation of claim 17.
The skilled artisan would have had a reasonable expectation of success in using a sieve for isolating washed periosteal tissue because the prior art teaches sieves are successfully used for isolating milled periosteal tissue.
Regarding claim 17, it is noted the first wash cycle with repeated hydrogen peroxide wash, the second wash cycle with a second isopropyl alcohol wash and third wash cycle with PBS are rendered obvious as set forth above regarding claim 16.
As to the limitations directed at isolating the washed periosteum using the at least one sieve, it is noted that Benham does not specifically teach using the sieve to isolate washed periosteum. However, Benham clearly teaches that using a sieve is a well-known tool for isolating bone tissue based on a defined size (paragraph [0060]).  It is further noted that using a sieve permits the washing solutions to be rapidly and easily removed from the washed tissue.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate the washed periosteum tissue using at least one sieve.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include isolating the washed tissue using a sieve, for the predictable result of successfully permitting rapid removal of washing solutions, thus meeting the limitation of claim 17.
The skilled artisan would have had a reasonable expectation of success in using a sieve for isolating washed periosteal tissue because the prior art teaches sieves are successfully used for isolating milled periosteal tissue.
Regarding claim 20 and the limitations directed to removing the outer layer of the periosteum tissue from the human long bone by securing a diaphysis of the human long bone between two rotating live centers and scraping the outer layer of the periosteum tissue using at least one of the plurality of the periosteum harvesting tools, it is noted as set forth immediately above regarding claim 14, Benham teaches the manner of milling (scraping) to remove the bulk periosteum tissue includes lathing to remove sequential layers (paragraph [0058]), which reads on “scraping using the one or more of the harvesting tools selected from a periosteum harvesting and processing kit”, thus meeting the limitation of claim 20.
The reference to Mophorn Wood Lathe (copied above) evidences that Benham’s disclosed lathing tool necessarily includes two rotating live centers for securing the material being processed (see Specification FIG. 3, #20), thus meeting the limitation of claim 20.

Claim 15 remains rejected under 35 U.S.C. 103 as being unpatentable over Benham, in view of Smith, Chen, Wolfinbarger and Griffey, as evidenced by Mophorn Wood Lathe, as applied to claims 10-11, 14, 16-17 and 20 above, and further in view of Abler et al., (O’Brien Center For Benign Urologic Research, UW-Madison-UMASS Boston, Tissue embedding in paraffin for sectioning, pages 1-3, retrieved from the internet; previously cited) (“Abler”).
The teaching of Benham, in view of Smith, Chen, Wolfinbarger and Griffey, as evidenced by Mophorn Wood Lathe is set forth above.
Regarding claim 15, it is noted as set forth above regarding claims 1 and 14, the combined prior art teach the method for harvesting and processing bulk periosteum tissue includes harvesting of the periosteal tissue using a lathe (harvesting tool), removing remaining liquids after the washing steps have been completed using centrifugation (compression tool), separating bone fibers post-milling by sifting the milled fibers (fiber separator tool), or sieved to select fibers of the desired size (one or more sieves).
The combined prior art does not further teach using forceps or a plurality of sterile absorbent wipes.  However, Abler is directed to methods for tissue sectioning. Abler discloses the use of forceps for handling tissues, such as for orienting tissues on slides, as well as using sterile wipes (Kimwipe) to blot excess moisture from tissues (3. Optional: Tissue embedding in agar prior to embedding in paraffin, page 1). Thus, Abler demonstrates that forceps and a plurality of sterile absorbent wipes are well-known, standard laboratory equipment in labs that handle tissue samples.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include standard laboratory equipment such as forceps and a plurality of absorbent wipes in the method of the combined prior art.
The person of ordinary skill in the art would have been motivated to modify the periosteum harvesting method to include standard laboratory equipment such as forceps and a plurality of absorbent wipes, as taught by Abler, for the predictable result of successfully handling and manipulating tissue samples in a manner that maintains sample sterility and integrity, thus meeting the limitation of claim 5.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Abler and the combined prior art because each of these teachings are directed at handling and processing tissue samples.	

Claims 12 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Benham, in view of Smith, Chen, Wolfinbarger and Griffey, as evidenced by Mophorn Wood Lathe, as applied to claims 10-11, 14, 16-17 and 20 above, and further in view of Arterburn et al. (U.S. Patent No. 5,970,837; previously cited) (“Arterburn”).
The teaching of Benham, in view of Smith, Chen, Wolfinbarger and Griffey, as evidenced by Mophorn Wood Lathe is set forth above.
Regarding claims 12 and 18, it is noted the combined prior art does not further teach the limitations recited in claims 12 and 18 regarding the fiber separator comprising first and second overlapping and counterrotating blade sets respectively and operatively coupled with first and second enmeshed gears; and the separating the plurality of the fused periosteum fibers comprises: rotating at least one of the first and the second enmeshed gears to rotate the first and the second overlapping and counterrotating blade sets in opposite directions.  However, Arterburn is directed to a chopper for cutting and separating fibers into strands or ribbons, such as glass fibers (Abstract). Arterburn’s FIG. 2 illustrates the fiber separator comprises first and second overlapping and counterrotating blade sets (FIG. 2, 36 and 40) that are operatively coupled with first and second enmeshed gears (FIG. 3, 99 and 99A); and separating the plurality of the fibers comprises: rotating at least one of the first and the second enmeshed gears to rotate the first and the second overlapping and counterrotating blade sets in opposite directions.
Arterburn’s FIG. 2 illustrates the insertion of fibers into the overlapping blade sets (FIG. 2, 36 and 40) wherein the blade sets impinge upon the fused periosteum fibers and cause the fibers to separate into a plurality of individual fibers from one another into the plurality of individual, separated periosteum fibers as the blade sets travel from a first end to a second end of the fibers.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to substitute the mechanized fiber separator as taught by Arterburn, as the fiber separator in the method of the combined prior art for the predictable result of successfully separating the osteoinductive collagen fibers for use as allografts, thus meeting the limitations of claims 12 and 18. Arterburn has shown that a mechanized fiber separator comprising first and second overlapping and counterrotating blades is an effective and well-known fiber separator; thus, one would have had a reasonable expectation of successfully substituting Arterburns fiber separator in the in the method of the combined prior art. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claim 12 and the limitation directed to the fiber separator tool comprising two sets of blades, it is noted that this limitation is an obvious duplication of parts and the mere duplication of parts may be construed as an obvious design choice or mere rearrangement of elements taught by the prior art.  Duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B). 

Response to Remarks
Applicant has traversed the rejection on the grounds that neither alone, nor in combination with one another, neither Benham, Smith, Chen, Wolfinbarger, Griffey, nor Mophorn provide any teaching or reasoning for a method of harvesting and processing bulk periosteum tissue into the plurality of individual, separated periosteum fibers as recited in currently amended claim 10 or currently amended claim 16. Applicant specifically asserts that Bentham teaches away from the instant invention as currently claimed, in view of Benham’s Example 1 and FIG. 2, as discussed at Applicant’s remarks (pages 10-13).
Applicant’s remarks have been carefully considered, but are not found persuasive.
In response, as to Bentham’s FIG. 2, it is noted that Bentham’s FIG. 2 does not teach away from separating the plurality of individual periosteum fibers from one another into the plurality of individual, separated periosteum fibers. Bentham’s FIG. 2 illustrates the nodules of bone growth resulting from the implanted, milled and separated DBM fibers in athymic rats after 28 days of implantation.  The nodules of bone growth surrounding the implants were analyzed by x-ray.  FIG. 2 specifically illustrates osteoinduction in athymic rats (paragraphs [0099]-[0100]).
As to Bentham’s Example 1, Example 1 clearly teaches milling the periosteal layer of bone to produce fibers, i.e. a plurality of fibers, wherein the action of milling separates the fibers, as discussed at Bentham’s paragraphs [0059]-[0060].  Bentham’s paragraphs [0059]-[0060] clearly teaches the milling particulates (separates) the periosteal tissue into fibers (i.e. multiple fibers), which may be large or small, and further separated by sieving to specific sizes.  There is no teaching in Bentham that the disclosed method is unlikely to produce a plurality of separated individual periosteum fibers.

As to Applicant’s additional evidence, Exhibit A, it is noted Exhibit A has been carefully considered, but is not found persuasive in view of Bentham’s teachings at Example 1 and paragraphs [0059]-[0060], as discussed immediately above.  There is no teaching in Bentham regarding entanglement of the produced, separated fibers.
For the reasons discussed above, the rejection of claims 10 and 16 is maintained as proper over the cited prior art, and thus the rejection of claims 11, 14, 17 and 20 also stands.

As to Applicant’s remarks regarding the rejections of claims 12, 15 and 18, as discussed at Applicant’s remarks (page 14), Applicants rely on the arguments used in traversing the above rejection of claims 10-11, 14, 16-17 and 20 to also traverse the rejections of claims 12, 15 and 18, noting the cited reference to Abler does not teach the asserted deficiencies of Bentham. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to these rejections.

Conclusion
No claim is allowed.  No claim is free of the prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633